Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18   PageID.11847   Page 1 of
                                      26




        EXHIBIT 1-55
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11848             Page 2 of
                                            26
                     Highly Confidential – Subject to Protective Order


            ICE SUPPLEMENTAL INTERROGATORY RESPONSES
  Interrogatory 1: Describe each term of the Iraqi Agreement pertaining to the
  repatriation of and process for repatriating Iraqi Nationals under the Iraqi
  Agreement.

  Petitioners’ Position

        1. The interrogatory seeks a description of “each term of the Iraqi Agreement

  pertaining to the repatriation.” Respondents ignored this portion of the interrogatory.

  The terms of the Iraqi Agreement – whether it is formal agreement or simply an

  “understanding” – are at the heart of this case. As this Court has noted, Respondents

  have produced nothing in the record to support their argument that Iraq will accept

  Iraqi nationals for repatriation:

               Based on this record, the Court cannot make a determination regarding
               whether Iraq will accept repatriation of the class. Schultz’s declaration
               does not contain information regarding the framework of the
               Government’s diplomatic agreement with Iraq. When presented at the
               hearing by the Court regarding details of the agreement, counsel for the
               Government was unsure whether there was any formal agreement that
               had been memorialized in writing. Although the post-hearing Bernacke
               declaration fills in some of the blanks – it acknowledges that there is no
               written agreement – there is still not enough information regarding
               the scope of the agreement with Iraq. While a handful of Iraqi
               nationals have been removed to Iraq since April, it is unclear whether
               Iraq has agreed to repatriate all 1,400 putative class members at
               issue here, and if so, what conditions may have been attached that
               could impact on whether removal is likely. Until the Court has a more
               complete picture from the Government regarding its communications
               with the Iraqi government, it cannot make a ruling on Iraq’s willingness
               to accept repatriation of the class. ECF 191, Pg.ID # 533 (emphasis
               added).
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11849                Page 3 of
                                            26
                     Highly Confidential – Subject to Protective Order


  Respondents’ answer—silence on the terms of the agreement—lead to the

  conclusion that no agreement (unwritten or otherwise) exists. If that is the case,

  Respondents should be required to say so, since that would be responsive to this

  interrogatory.

        Petitioners ask the Court to order Respondents to respond to this portion of

  the interrogatory within 1 week. Respondents should confirm in a declaration that

  they have “give[n] the information available to [them], if any, through [their]

  attorney, investigators employed by [them] or on [their] behalf, or other agents or

  representatives, whether personally known to the answering party or not; if the

  answering party lacks necessary information to make a full, fair, and specific answer

  to the interrogatory, it should so state under oath and should set forth in detail efforts

  made to obtain the information.” Noble v. Gonzalez, 2011 WL 2118746, at *6 (E.D.

  Cal. May 27, 2011) (Exhibit 27).

        Petitioners also respectfully ask the Court to instruct Respondents that a

  failure to conduct a reasonable inquiry, to respond with information within their

  control or otherwise obtainable by them, and to fully and completely respond to the

  interrogatory may result in sanctions, including the exclusion of that information in

  motions, in hearings, and at trial. Fed. R. Civ. P. 37(d); Woods, 692 F.3d at 1279.

        2. ICE asserts that “through discussions during this time, the governments of

  Iraq and the United States have reached an understanding of the process for
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11850            Page 4 of
                                            26
                     Highly Confidential – Subject to Protective Order


  repatriating Iraqi nationals.” ICE does not identify the nature of those discussions,

  the individuals involved with the discussions, or the substance of those discussions,

  which makes its answer less than full and complete. The Court should order

  supplementation of the response with this information.

        3.   In describing the repatriation process, ICE answered that the Iraqi

  government “accept[s] a wide range of photocopied evidence from U.S. government

  information systems, including various documentation or secondary information

  (including relatives’ identification documents) confirming citizenship located in

  Alien files.” Respondents’ answer is not full or complete—it lacks specificity as to

  the document types and the information systems referenced in the answer.

  Petitioners ask the Court to order Respondents to supplement their response.

        4. When explaining the repatriation process, Respondents answered that the

  Iraqi government conducts interviews “either in person (including at designated

  points of embarkation) or via video.” Petitioners seek a full and complete response

  regarding the process—what happens if, after an interview at a point of embarkation

  or at any point in the process, the Iraqi government determines the individual is not

  an Iraqi national, or will not be accepted for repatriation

        5. When explaining the repatriation process, Respondents answered with

  “after an alien’s identify has been verified,” without explaining how an alien’s
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11851            Page 5 of
                                            26
                     Highly Confidential – Subject to Protective Order


  identity has been verified, by whom, or based upon what criteria. Petitioners ask that

  the Court order Respondents to provide this information.

  ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.

  ICE’s Supplemental Response:

     1. As previously stated in Respondent ICE’s initial response to Interrogatory 1,

        there is no international agreement or written arrangement between the

        government of Iraq and the United States regarding the repatriation of Iraqi

        nationals. There is, however, an understanding of how to implement the

        process of repatriation of Iraqi nationals with administratively final order of

        removal. Respondent ICE learned about the agreed-upon process through a

        transmitted cable which is attached to Petitioners’ ECF 293 filing as Exhibit

        3. This process, described in Respondent ICE’s initial response to

        Interrogatory 10, represents a change from Iraq’s previous practice of

        accepting only original Iraqi passports and identification cards. As explained

        in Respondent ICE’s initial response to Interrogatory 5, Iraq also did not

        accept photocopies of identity documents. The government of Iraq also was

        not cooperating with the government of the United States in expeditiously

        repatriating Iraqi nationals. The government of Iraq’s current cooperation

        represents a significant change in posture in this regard.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11852             Page 6 of
                                            26
                     Highly Confidential – Subject to Protective Order


     2. Respondent ICE did disclose the names of individuals involved in discussing

        regarding repatriation in Respondent ICE’s initial response to Interrogatory

        12. Furthermore, Respondent ICE objects to Petitioners’ request to

        supplement this response because the “nature of the discussions” is not part

        of what was asked in Interrogatory 1. Seeking information on the nature of

        the discussions is not a request to supplement but rather a request for new

        information based on Respondent ICE’s initial response.

     3. Respondent ICE provided a non-exhaustive list of examples of accepted

        evidence by the Government of Iraq to establish Iraqi citizenship in its initial

        response to Interrogatory 2, and provides that non-exhaustive list again here.

        There are no specific documents that can be used to establish Iraqi citizenship.

        Based on Respondent ICE’s experience with the government of Iraq, they may

        consider a variety of evidence, including but not limited to: passports, national

        identification cards, documents from the Alien file, and family documents.

        Photocopies of these documents are also accepted. Because available

        documents may vary from case to case, it is impossible to provide a fully

        exhaustive list of what the government of Iraq may accept.

     4. As noted in Respondent ICE’s initial response to Interrogatory 10, the

        government of Iraq schedules an interview with an Iraqi national after it has

        made a determination regarding whether the information provided by
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11853            Page 7 of
                                            26
                     Highly Confidential – Subject to Protective Order


        Respondent ICE is sufficient to establish that the individual is Iraqi. The

        governments of the United States and Iraq work together to achieve removal

        of Iraqi nationals with administratively final orders of removal. If, after a

        consular interview, the government of Iraq requires additional information,

        Respondent ICE will endeavor to provide such information. The government

        of Iraq can then either issue or refuse to issue a travel document.

     5. The government of Iraq verifies an individual’s identity. Respondent ICE

        presents available indicia of citizenship to the government of Iraq, and Iraq

        verifies an individual’s identity using a process and criteria unknown to

        Respondent ICE.


  Interrogatory 2: Describe each criterion an Iraqi National must meet before
  Iraq will accept an Iraqi National for repatriation, under the Iraqi Agreement
  or otherwise.

  Petitioners’ Position

        1. ICE’s response included the following statements: (1) “through discussions

  in 2017, with the GOI [Government of Iraq], ICE’s current understanding is that

  three criteria must be present before the GOI agrees to repatriate an Iraqi national”;

  and (2) “[i]t is Defendant’s understanding that based on the relevance before it, the

  GOI assesses whether the individual is an Iraqi national.” Petitioners seek a

  supplementation of the interrogatory with the substance of ICE’s “discussions” and

  the bases of its “understanding.”
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11854            Page 8 of
                                            26
                     Highly Confidential – Subject to Protective Order


        2. Petitioners seek supplementation of Respondents’ knowledge of the

  criterion used during the consular interview to determine if repatriation will occur.

        3. Respondents’ answer regarding the type of records that show an indicia of

  citizenship is prefaced with “including but not limited to.” Jones-McNamara v.

  Holzer Health Sys., 2014 WL 3563406, at *1 (S.D. Ohio July 18, 2014) (Exhibit 28)

  (“[I]interrogatory answers must be responsive, full, complete and unevasive . . . .

  [and] when an interrogatory asks for ‘all’ of anything, the responding party may not

  respond with examples. The responding party must object to the interrogatory as

  overly burdensome or answer it in full.”); Boldstar Tech., LLC v. Home Depot USA,

  Inc., 2008 WL 11320011, at *2 (S.D. Fla. Mar. 10, 2008) (Exhibit 29). Respondents’

  answer suggests there are other documents which were not identified in their answer.

  Petitioners seek supplementation of the interrogatory with all records that have been

  or would be accepted by Iraq as showing an indicia of citizenship, including

  specificity as to the types of “documents from the Alien file” and “family

  documents.”

        4. Petitioners seek supplementation of the type of “statements made during

  the consular interview” that would show indicia of citizenship.

  ICE’s Response:
  Please refer back to Respondent ICE’s initial Interrogatory response.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11855            Page 9 of
                                            26
                     Highly Confidential – Subject to Protective Order


  ICE’s Supplemental Response:
     1. Respondent ICE objects to Petitioners’ request to supplement this response

        because the “substance of the discussions” is not part of what was asked in

        Interrogatory 2. Seeking information on the substance of the discussions is not

        a request to supplement but rather a request for new information based on

        Respondent ICE’s initial response.

     2. Respondent ICE’s understanding of the criterion is based on the government

        of Iraq’s representations that the previously identified criteria are what Iraq

        requires to consider repatriation. Specifically, as discussed in Respondent

        ICE’s initial response to Interrogatory 1, the Iraq Inter-Ministerial Committee

        on Deportations identified the following requirements for repatriation of Iraqi

        nationals: consular access, Iraqi citizenship verification, deportation court

        order review, and travel document issuance. Respondent ICE does not possess

        additional knowledge of what criteria the government of Iraq uses in its

        consular interview.

     3. Respondent ICE provided a non-exhaustive list of examples of accepted

        evidence by the Government of Iraq to establish Iraqi citizenship in its initial

        response to Interrogatory 2, and provides that non-exhaustive list again here.

        There are no specific documents that can be used to establish Iraqi citizenship.

        Each Alien file is unique and each may present different documents that may
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11856              Page 10
                                           of 26
                     Highly Confidential – Subject to Protective Order


        be accepted by the Government of Iraq. Based on Respondent ICE’s

        experience with the government of Iraq, they may consider a variety of

        evidence, including but not limited to: passports, national identification cards,

        documents from the Alien file, and family documents. Photocopies of these

        documents are also accepted. This list is not exhaustive, but these are

        examples of documents that Respondent ICE knows the government of Iraq

        will accept.

     4. Respondent ICE has however, been made aware by the government of Iraq

        that statements made during the consular interview can be considered in

        determining Iraqi citizenship.

  Interrogatory 3: Describe each criterion for denying repatriation to an Iraqi
  National under the Iraqi Agreement, or otherwise.

  Petitioners’ Position

        ICE responded with the following: “Defendant ICE is aware that direct

  requests sent by an individual to Iraqi Embassies have been denied if an individual

  does not provide, as part of the request, a representation that the individual wants to

  return to Iraq.” Petitioners seek a statement from Respondents if the same will occur

  or has occurred in situations other than when an individual has made a direct request

  to the Iraqi Embassies (for instance, if a class member represents during a consular

  interview that he or she does not want to return to Iraq).
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11857           Page 11
                                           of 26
                     Highly Confidential – Subject to Protective Order


        ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.

        ICE’s Supplemental Response:

        During the May 23, 2018 consular interviews, ICE is aware that there were 5

  current or former class members who indicated that they did not want to return to

  Iraq. The GOI has represented to ICE that additional approval from Baghdad will

  be needed for the issuance of travel documents for individuals who do not sign the

  GOI form stating that he or she wants to return to Iraq. ICE has made a request to

  the GOI to have those travel documents issued without requiring that form and that

  request is pending.


  Interrogatory 4: Identify any travel documents that Iraq requires or will accept
  before accepting an Iraqi National for repatriation under the Iraqi Agreement
  or otherwise, and the procedures for obtaining the travel documents.

  Petitioners’ Position

        ICE responded with: “it is Defendant ICE’s understanding that the [Iraqi

  government] issues” certain documents. Petitioners sroeek a full and complete

  response with specificity about to how ICE came to its “understanding” (who

  obtained this understanding, when, what information from Iraq led to the

  understanding, what other information lead to the understanding, and so forth).

  ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11858             Page 12
                                           of 26
                     Highly Confidential – Subject to Protective Order


  ICE’s Supplemental Response:

        Respondent ICE’s understanding of which documents the government of Iraq

  issues is based on Respondent ICE’s interactions with the government of Iraq and

  which documents it has seen the government of Iraq issue.

  Interrogatory 5: For the time period since March 1, 2017, identify the

  documentation or evidence other than travel documents that Iraq requires or

  will accept before approving an Iraqi National for repatriation under the Iraqi

  Agreement or otherwise.


  Petitioners’ Position

        1. Like Interrogatory No. 4, ICE should supplement with specificity as to its

  “understanding that there are no specific documents” that the Iraqi government

  “requires to issue a travel document.”

        2. ICE answered that the GOI considers “available indicia of citizenship,

  which varies from case to case and may include originals or photocopies of various

  identity documents, such as those noted in Interrogatory No. 2.” The answer suggests

  there are additional documents, beyond those identified in Interrogatory No. 2. If so,

  Respondents should identify the documents.

  ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11859            Page 13
                                           of 26
                     Highly Confidential – Subject to Protective Order


  ICE’s Supplemental Response:

     1. The government of Iraq has intimated that it will accept evidence of Iraqi

        citizenship derived from U.S. information systems, but has not provided

        Respondent ICE with a list of documents that it will accept or not accept to

        verify an individual’s Iraqi citizenship. There is no minimum requirement of

        documents required by the government of Iraq to demonstrate Iraqi

        citizenship. For example, A 209-151-821 George Arthur had no evidence of

        Iraqi identification or citizenship, yet the government of Iraq still agreed to

        conduct a consular interview with this individual.

     2. Respondent ICE is not aware of additional documents beyond those identified

        in Interrogatory 2.


  Interrogatory 6: For each Class Member (identified by name and A-number)
  for whom ICE or another relevant department of the U.S. government has since
  March 1, 2017 requested travel documents from the Iraqi Ministry of Foreign
  Affairs (or another relevant department of the Iraqi government) for
  repatriation to Iraq, provide the following:

        a.    The date the request for the travel documents was made to the Iraqi
              government
        b.    The type of travel documents obtained, the department of the Iraqi
                      government issuing the travel documents, and the date the
              documents were issued;
        c.    If the request for the travel documents was denied, the department
              of the Iraqi government issuing the denial, the date of the denial
              and the reason given for the denial; and
        d.    Whether Iraq denied or approved repatriation of the Class
              Member, and, if denied, the basis for such denial.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11860            Page 14
                                           of 26
                     Highly Confidential – Subject to Protective Order


        e.     If repatriation occurred, when, by what travel method (commercial
               air, charter air, etc.), and to what location.

  Petitioners’ Position

        ICE’s response shows it has requested travel documents and repatriation of

  class members on March 20, 2018, but that the Iraqi government has not issued the

  travel documents or approved or denied repatriation.        See Exhibit 30, p. 15.

  Petitioners ask the Court to order bi-weekly supplementation of this information. See

  Fed. R. Civ. P. 26(e) (requiring supplementation of interrogatory responses “in a

  timely manner if the party learns that in some material respect the disclosure or

  response is incomplete or incorrect” or as otherwise ordered by the court.)

  ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.

  ICE’s Supplemental Response:

        Respondent ICE objects to bi-weekly supplementation of this information.

  This Court has already ordered Respondents to respond to the Requests for

  Production, of which travel documents are a part. Furthermore, Respondent ICE has

  already been ordered to identify individuals removed to Iraq on the bi-weekly

  reporting. Respondent ICE will, however, identify the 32 current or former class

  members for whom it has recently secured travel documents from the government

  of Iraq:
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11861      Page 15
                                           of 26
                     Highly Confidential – Subject to Protective Order




   0




  Interrogatory 7: For each Class Member (identified by name and A-number)
  for whom ICE or another relevant department of the U.S. government has since
  March 1, 2017 requested from the Iraqi Ministry of Foreign Affairs (or another
  relevant department of the Iraqi government) to be repatriated to Iraq, provide
  the following:
  a.     The date of the request;
  b.     The response from the Iraqi government, the date of the response, the
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11862            Page 16
                                           of 26
                     Highly Confidential – Subject to Protective Order


  department of the Iraqi government issuing the response, and, if repatriation
  was denied, the basis for the denial; and
  c.    If the request for repatriation was granted, any conditions placed on the
  repatriation of the Class Member.
  d.    If repatriation occurred, when, by what travel method (commercial air,
  charter air, etc.), and to what location.
   -

  Petitioners’ Position

  1. ICE produced a chart purporting to respond to this interrogatory, but it is

  incomplete. See Exhibit 30. Instead, ICE’s chart intermingles travel documents (the

  topic of interrogatory No. 6) with repatriation (the topic of this interrogatory),

  making it unclear which interrogatory is being answered. As an example, the fourth

  column header is “TD [for travel documents] Request Date 6a, 7a.” This purports to

  be the date travel documents were requested, yet “7a” is a reference to an

  interrogatory about the date repatriation was requested. The same issue exists for

  column called, “If TD Denied, Department, Date, and Reason 6c, 6d, 7b.” This

  consolidation of answers makes it impossible to extract requests for travel

  documents (and the denial or approval for the same) from the request for repatriation

  (and the denial or approval). Petitioners ask that Respondent ICE be required to

  separate its answers for Interrogatory No. 6 from its answers for Interrogatory No.

  7.

  2. The interrogatory seeks the response of the Iraqi government to requests for

  repatriation (No. 7b). ICE’s response to the majority of the entries appears to be a
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11863             Page 17
                                           of 26
                     Highly Confidential – Subject to Protective Order


  self-serving statement to support its defenses in this case, rather than the actual

  response from GOI: “Processing not completed due to court injunction.” Petitioners

  ask the Court to order Respondents to provide the actual response from the Iraqi

  government. For example, the chart shows that ICE requested approval on May 25,

  2017, from the Iraqi government for a large number of Iraqi nationals, a significant

  number of whom also appear on the June flight manifest. Exhibits 7 and 30. Exhibit

  8 shows that Iraq refused to accept the June flight, yet ICE’s chart for those

  individuals simply states “Processing not completed due to court injunction”.

  3. Petitioners ask the Court to order bi-weekly supplementation of this interrogatory

  as it appears that Respondents are engaged in continuing communication with the

  Iraqi government to obtain travel documents and seek repatriation for class

  members.

  ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.

  ICE’s Supplemental Response:

     1. A request for a travel document is the same as a request for repatriation. They

        are not two different requests, but rather two ways of describing one singular

        process. The date the request for the travel documents was made to the Iraqi

        government and the date of request of repatriation are equivalent. The

        government of Iraq’s response to a request for repatriation (Interrogatory 7.b)
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11864                Page 18
                                           of 26
                     Highly Confidential – Subject to Protective Order


        will include approval or denial and the travel document, which is why they

        are all in the same column. Petitioners note that “it impossible to extract

        requests for travel documents (and the denial or approval for the same) from

        the request for repatriation (and the denial or approval).” And that is true, it is

        impossible to extract these requests because they are one and the same.


  Interrogatory 8: For each Class Member (identified by name and A-number),
  state whether Iraq has agreed to the repatriation of that individual as of the
  following time:

        a.     On the date of the Class Member’s arrest by ICE; and
        b.     On the date you answer this Interrogatory.

  Petitioners’ Response

        1. The interrogatory seeks confirmation that Iraq has agreed (or not) to

  repatriation as to each individual class member. ICE did not respond on an individual

  basis, but made a blanket statement that the “GOI had committed to accept Iraqi

  nationals for repatriation.” ICE did not respond to the interrogatory as written, and

  Petitioners ask the Court to (again) order them to do so.

        2. Petitioners also seek more specificity about the answer that the “GOI had

  committed to accept Iraqi nationals for repatriation,” such as the substance of the

  “commitment,” how and when the commitment was communicated, and who

  communicated about the commitment. This information is also responsive to

  Interrogatory No. 1’s request for the terms of the Iraqi Agreement.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11865           Page 19
                                           of 26
                     Highly Confidential – Subject to Protective Order


  ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.

  ICE’s Supplemental Response:

     1. The government of Iraq had not specifically agreed to repatriate any class

        member on the date of his or her arrest. This is because the government of

        Iraq requires an interview as part of the travel document and repatriation

        process, and so Respondent ICE does not initiate the travel document process

        or request an interview on behalf of an individual until that individual is in

        custody, i.e., after arrest.

     2. In using the phrase “the GOI had committed to accept Iraqi nationals for

        repatriation,” Respondent ICE means that

     3. On the date that a supplemental response to Interrogatory 8 is provided, the

        government of Iraq has agreed to repatriation of and provided travel

        documents for 33 class members.


  Interrogatory 9: The declaration of John Schultz, ECF 81-4, Pg.ID# 2007, states
  that Iraq previously would accept only its nationals with unexpired passports,
  but that Iraq will now “authorize repatriation with other indicia of nationality.”
  State what “other indicia of nationality” Iraq will accept for repatriation; the
  basis for the U.S. government’s belief that the other indicia of nationality will
  be accepted, including the identification of the specific agreement(s) or
  document(s) stating this policy; and the criteria an individual must or can meet
  before Iraq will accept an Iraqi National for repatriation.

  Petitioners’ Position
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11866            Page 20
                                           of 26
                     Highly Confidential – Subject to Protective Order


        The interrogatory seeks “the basis for the U.S. government’s belief that the

  other indicia of nationality will be accepted, including the identification of the

  specific agreement(s) or document(s) stating this policy; and the criteria an

  individual must or can meet before Iraq will accept an Iraqi National for

  repatriation.” See ECF 81-4, Pg.ID# 2007. ICE answered that the “basis for [its]

  belief is the ongoing discussions with the GOI and the GOI’s issuance of travel

  documents . . . in response to requests submitted using other indicia of nationality,

  such as photocopies of identity documents.”

        1. The Court should order Respondents to provide the substance of those

  discussions, understandings, GOI’s indications, and GOI’s commitments (including

  the date of the discussions, the participants, and specific statements made by the

  participants) referenced in Interrogatory Nos. 1, 2, 3, 4, 5, 8 and 12. The response

  should also include the substance of the request for and the Iraqi government’s

  purported “tacit approval” for the June 2017 flight that is referenced in Exhibit 8,

  DHSHAMAMA000001.

        2. Respondents should also identify the specific types of documents used to

  show an “indicia of nationality,” which Respondents have only identified in this

  response as “photocopies of identity documents.”

  ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11867              Page 21
                                           of 26
                     Highly Confidential – Subject to Protective Order


  ICE Supplemental Response:

     1. Respondent ICE objects to Petitioners’ request to supplement this response

        because the “substance of the discussions” is not part of what was asked in

        Interrogatory 9. Seeking information on the substance of the discussions is not

        a request to supplement but rather a request for new information based on

        Respondent ICE’s initial response.

     2. The charter flight scheduled for June 2017 was rescheduled to the end of July

        2017 as a result of the court order. Despite the order issued by this court,

        representatives from the government of Iraq still traveled to Arizona to

        interview the individuals on the flight manifest so that the flight could proceed

        in the end of July 2017. This shows the government of Iraq’s commitment to

        continue the repatriation process.

     3. As mentioned in Respondent ICE’s initial response to Interrogatory 2, there

        are no specific documents that can be used to establish Iraqi citizenship. Based

        on Respondent ICE’s experience with the government of Iraq, they may

        consider a variety of evidence, including but not limited to: passports, national

        identification cards, documents from the Alien file, and family documents.

  Interrogatory 11: For each Class Member (identified by name and A-number)
  who, prior to March 1, 2017, was living in the community, state whether ICE
  released that individual to the community because ICE determined that Iraq
  would not accept that individual for repatriation the reason ICE determined
  that Iraq would not accept the individual for repatriation, and whether the
  individual was subject to an order of supervision or other release conditions.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11868          Page 22
                                           of 26
                     Highly Confidential – Subject to Protective Order


  Petitioners’ Position

  To address Respondents’ objections to this Interrogatory, Petitioners revised it as
  follows:

        Interrogatory 11: For each Class Member (identified by name and
        A-number) who, prior to March 1, 2017, was living in the
        community, state whether ICE released that individual to the
        community because ICE determined that Iraq would not accept
        that individual for repatriation and the reason ICE determined
        that Iraq would not accept the individual for repatriation.


        1. ICE responded that its “review is ongoing.” Petitioners seek

  supplementation of the interrogatory with information obtained from ICE’s ongoing

  review.

        2. By this Court’s order, ECF 254, Pg.ID #6238, this interrogatory was

  narrowed to cover a random sample of 30 detainees, a list of which was provided by

  Petitioners to Respondents. Respondents responded to the narrowed Interrogatory,

  but their responses are impossible to understand (Exhibit 31).

        The response is in a tabular format. One column is titled “State whether ICE

  released because ICE determined Iraq would not repatriate.” There are two “Yes”

  responses. But for 28 one of the 30 listed individuals, the response is “No or

  Unknown.” Yet the next column’s responses are inconsistent with that. For

  example:

        • “All efforts to achieve repatriation had failed.”
        • “Released on OSUP following the inability of the Consulate of Iraq to
          issue a travel document, reason unknown.”
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11869               Page 23
                                           of 26
                     Highly Confidential – Subject to Protective Order


        • “Government of Iraq notified ICE that a travel document would not be
          issued for failure to submit original Iraqi identification cards with the travel
          document request.”
        • “Government of Iraq notified ICE that a travel document would not be
          issued for the reason that the subject did not have the required official
          documents to support the request and confirm his Iraqi nationality.”
  Then for each of the 28 individuals, a boilerplate phrase is repeated, “Available

  records do not indicate Iraq rejected this individual for repatriation.”

        Petitioners simply cannot make heads or tails of this. How are Respondents

  differentiating between Iraq’s decision to “reject this individual for repatriation”

  (which purportedly did not happen) and Iraq’s express and individuated declination

  to issue travel documents? It is a mystery.

        Petitioners request that Respondents re-answer Interrogatory 11, but in plain

  English that explains how they are using the terms they choose.

        3. Request for Production No. 5 seeks production of all records cited or relied

  on in responding to the interrogatories. Because Respondents have not provided a

  written response to the Requests for Production, Petitioners do not know if

  Respondents are objecting to producing the records reviewed to respond to this

  interrogatory. Petitioners seek confirmation that the records will be produced.

  ICE’s Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.

  ICE Supplemental Response:
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11870             Page 24
                                           of 26
                     Highly Confidential – Subject to Protective Order


     1. Respondent ICE initial responded that its review was ongoing because the

        answer to Interrogatory 11 was due after the answers to the other

        Interrogatories. Respondent ICE has already provided a full and complete

        response.

     2. Records related to travel document issuance or lack thereof are not generally

        kept by ICE in the format requested, or even at all. ICE documents in its

        records that a travel document was not issued during the detention time frame.

        As previously noted, the GOI was not cooperating in issuing travel documents

        and in many cases, the GOI simply did not reply to ICE’s request for a travel

        document in a timely fashion, or even to provide a response at all.

        ICE is not required to keep the records that have been requested as to of why

        the GOI may have denied a travel documents. In many cases, ICE was simply

        required to release individuals if travel documents were not timely acquired.

     3. Respondent ICE clarifies here that a refusal to issue a travel document at a

        specific time is not equivalent to a determination that an individual will never

        be repatriated to Iraq. The government of Iraq may refuse to issue a travel

        document on the grounds that that individual has provided insufficient

        documentation evidencing Iraqi citizenship. However, if that individual is

        able to supplement the request for a travel document with additional indicia
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11871               Page 25
                                           of 26
                     Highly Confidential – Subject to Protective Order


        of Iraqi citizenship, the government of Iraq may issue a travel document at

        that time.

     4. Respondents will produce records relied on or cited in responding to the

        Interrogatories, but reserve the right to claim any and all applicable privileges.


  Interrogatory 12: The name, title and department of the government (for both
  Iraq and the United States) of each individual negotiating the Iraqi Agreement,
  including the “ongoing diplomatic negotiations” referenced in the declaration
  of Michael V. Bernacke at paragraph 4 (ECF 184-2, Pg.ID# 5070-71),
  identification of the individuals authorized to enter into any agreement reached
  by the governments regarding the repatriation of Iraqi Nationals, and the date
  each individual engaged in the “ongoing diplomatic negotiations.”

  Petitioners’ Position

        1. The interrogatory seeks the basis for a statement in Mr. Bernacke’s

  declaration: “Iraq agreed to the timely return of its nationals subject to a final order

  of removal. The agreement between the United States and the Iraqi Ministry of

  Foreign Affairs (MFA) is not memorialized in any written document or treaty. It is

  a product of ongoing diplomatic negotiations.” See ECF 184-2, Pg.ID # 5070, Decl.

  Bernacke at ¶ 4. ICE unilaterally narrowed the interrogatory to “diplomatic

  negotiations identifying a new process for the GOI to process removal cases.”

  Exhibit 3, emphasis added. Negotiations about “a new process” are only one part of

  what this interrogatory seeks. It also seeks negotiations about the “agreement” (the

  term used by Mr. Bernacke) for the return of Iraqi nationals. Petitioners ask this

  Court to order Respondents to supplement this response within 1 week, and, like
Case 2:17-cv-11910-MAG-DRG ECF No. 457-57 filed 10/23/18 PageID.11872          Page 26
                                           of 26
                     Highly Confidential – Subject to Protective Order


  Interrogatory No. 1, warn Respondents that a failure to provide a full and complete

  response may result in Respondents being prohibited from defending this case by

  pointing to any agreement, understanding, discussions, Iraq’s indications, Iraq’s

  commitments, or other communication from Iraq as evidence that Iraq will accept

  repatriation of Iraqi nationals.

        2. ICE’s response acknowledges that the U.S. Department of State (DOS) led

  the discussions with ICE in attendance. ICE did not identify the DOS individuals

  who were part of the discussions. ICE also did not identify any DHS attendees.

  Similarly, DHS’s response indicates that individuals from outside DHS and the Iraqi

  government participated in discussions, but DHS did not identify those individuals.

  Petitioners ask that the Court order ICE and DHS to disclose all individuals who

  attended the meetings. ICE and DHS should also be ordered to identify any

  discussions or meetings that they may not have participated in or attended, but are

  nonetheless aware took place.

  ICE Response:

  Please refer back to Respondent ICE’s initial Interrogatory response.

  ICE Supplemental Response:

        Respondent ICE has already provided a supplemental response to

  Interrogatory 12.
